IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1629
                            Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SKYLAR DANTE WILLIAMS-RANKIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carol S. Egly, District

Associate Judge.



      A defendant appeals the district court’s revocation of his deferred

judgment claiming it was done without a factual basis to support the probation

revocation. AFFIRMED.



      Jane M. White of Jane White Law Office, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

      Skylar Williams-Rankin was given a deferred judgment upon his plea of

guilty to the crime of second-degree harassment. He was placed on probation

for one year, and the previously entered no-contact order was canceled.

Probation violation reports were filed within a month of the start of his probation.

These reports alleged Williams-Rankin tested positive for alcohol on two

occasions, committed the crime of domestic abuse assault, failed to have liability

auto insurance and did not stop within an assured clear distance, and on a

separate occasion, left the scene of an accident. At the first hearing, Williams-

Rankin stipulated to violating probation as alleged in the reports. The court set

disposition to occur in conjunction with a hearing on the new domestic abuse

charge.

      After the first probation reports were filed but before the disposition

occurred, a second no-contact order was entered in conjunction with the new

domestic abuse charge.1      Following the entry of the new no-contact order,

another probation violation report was filed that alleged Williams-Rankin violated

the no-contact order by calling the protected party while he was in jail. At the

second hearing, Williams-Rankin stipulated to the probation violation by admitting

he knew there was a no-contact order in place, he communicated with the

protected party from jail, and he was on probation at the time of this

communication.




1
  The domestic abuse charge was subsequently dismissed, but the no-contact order
remained in place.
                                           3


       It was made clear to the court that both the prior probation violation

stipulation and the current probation violation stipulation would be combined for a

dispositional hearing, along with the separate matter of the violation of the no-

contact order. The State made a recommendation for disposition in the pending

matters and also informed the court that there were other potential charges for

additional violations of the no-contact order that had not yet been filed. The court

then heard the recommendation of defense counsel and a statement from

Williams-Rankin.     The court ultimately ruled with respect to the probation

revocation matter that Williams-Rankin’s deferred judgment should be revoked

and he be given a one-year sentence with all but ninety days suspended and

given credit for ninety-days served.        Williams-Rankin was again placed on

probation for one year.2

       In this appeal, Williams-Rankin claims there is not a factual basis to

support the court’s finding that he violated his probation—specifically, he claims

he cannot be found to have violated the no-contact order when that order had

been previously canceled. The revocation of probation must be supported by a

factual basis, but the requisite proof of the violation is a preponderance of the

evidence, not beyond a reasonable doubt. State v. Hughes, 200 N.W.2d 559,

562–63 (Iowa 1972). Our review is for the correction of errors at law. Iowa R.

App. P. 6.907.

       Upon our review of the record, we disagree with Williams-Rankin’s

characterization of his stipulation to the no-contact order violation. He was not


2
 As to the no-contact order violation, Williams-Rankin received a sentence of forty-three
days in jail with credit for thirteen days served.
                                          4


stipulating to violating the canceled no-contact order, but instead, he was

stipulating to violating the no-contact order that was in place due to the new

domestic abuse charge, which was pending after the first probation violation

reports were filed. Williams-Rankin admitted he was aware at the time of the

communication that there was a no-contact order in place, he continued to

communicate with the protected party while he was in jail, and he was on

probation at the time the prohibited communication occurred.            His claim on

appeal that he did not know what he was stipulating to or how it could be used

against him in the probation violation matter is not supported by the transcript of

the proceeding.

       The ultimate decision to revoke Williams-Rankin’s deferred judgment and

impose a sentence was based not only on the violation of the no-contact order

but also on his first stipulation to violating the terms of his probation. In addition,

we find no error in the district court’s consideration of the unfiled, pending no-

contact order violations the State brought to the court’s attention.         “Pending

charges are a permissible consideration in revocation hearings. A conviction is

not required before revocation may occur.” State v. Dolan, 496 N.W.2d 278,

279–80 (Iowa Ct. App. 1992). We find no abuse of discretion in the court’s

decision to revoke the deferred judgment and impose the sentence in this case.

See State v. Darrin, 325 N.W.2d 110, 112 (Iowa 1982) (“The granting of

probation and its revocation are not to be overturned unless there has been as

abuse of discretion.”).

       AFFIRMED.